NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 18-FEB-2021
                                                 08:11 AM
                                                 Dkt. 32 SO
                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                    v.
                 CRYSTAL LAWELAWE, Defendant-Appellee,
                                   and
                        SCOTT'S BAIL BONDS, LLC.,
                    Real Party in Interest-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                            HONOLULU DIVISION
                       (CASE NO. 1DCW-XX-XXXXXXX)


                       SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

          Real Party in Interest/Appellant Scott's Bail Bonds,
LLC (SBB) appeals from an Order entered on April 26, 2019
(4/26/19 Order), by the District Court of the First Circuit,
Honolulu Division (District Court),1 which denied SBB's Motion to
Set Aside Bail Forfeiture (Motion to Set Aside) without holding a
hearing.
           On appeal, SBB argues, and Plaintiff-Appellee State of
Hawai#i (State) agrees, that the District Court erred in denying
SBB's Motion to Set Aside because: (1) good cause existed to
grant the Motion to Set Aside where the defendant was timely
returned to custody; and (2) SBB's Motion to Set Aside was timely
filed. SBB asserts that this court should either set aside the


     1
          The Honorable Lono J. Lee presided .
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


subject Judgment Re: Bail/Bond Forfeiture (Forfeiture Judgment)
or vacate the 4/26/19 Order and remand for a hearing.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
vacate the 4/26/19 Order and remand for further proceedings.
          Hawaii Revised Statutes (HRS) § 804–51 (2014) provides,
in relevant part:
                Whenever the court, in any criminal cause,
          forfeits any bond or recognizance given in a criminal
          cause, the court shall immediately enter up judgment
          in favor of the State and against the principal or
          principals and surety or sureties on the bond, . . .
          and shall cause execution to issue thereon immediately
          after the expiration of thirty days from the date that
          notice is given via personal service or certified
          mail, return receipt requested, to the surety or
          sureties on the bond, of the entry of the judgment in
          favor of the State, unless before the expiration of
          thirty days from the date that notice is given . . . ,
          a motion or application of the principal or
          principals, surety or sureties, or any of them,
          showing good cause why execution should not issue upon
          the judgment, is filed with the court.
          In terms of the applicable standard of review, this
court has previously stated:
          [T]he determination of whether a principal or a surety under
          a bail bond may secure relief from a judgment of forfeiture,
          involves a question of law reviewable de novo. State v.
          Camara, 81 Hawai#i 324, 329, 916 P.2d 1225, 1230 (1996).
          However, a lower court's order denying relief from a
          judgment of bail bond forfeiture on grounds that a surety
          has not, as required by HRS § 804–51, shown "good cause why
          execution should not issue upon the judgment" is reviewed
          for abuse of discretion. State v. Ranger Ins. Co., 83
          Hawai#i 118, 122–24, 925 P.2d 288, 292–94 (1996). "An abuse
          of discretion occurs where the trial court has clearly
          exceeded the bounds of reason or disregarded rules or
          principles of law or practice to the substantial detriment
          of a party litigant." Walsh v. Chan, 80 Hawai #i 212,
          215–16, 908 P.2d 1198, 1201–02 (1995) (internal quotation
          marks omitted).

State v. Flores, 88 Hawai#i 126, 130, 962 P.2d 1008, 1012 (App.
1998).
          The District Court's basis for denying the Motion to
Set Aside is unclear from the record. The 4/26/19 Order does not
provide a rationale and the District Court did not hold a


                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


hearing. We note that "good cause why execution should not issue
upon [a bail forfeiture judgment] may be shown by the defendant
surrendering or being surrendered prior to the expiration of the
thirty-day search period." State v. Camara, 81 Hawai#i 324, 331,
916 P.2d 1225, 1232 (1996) (internal quotation marks omitted).
          On March 6, 2019, Defendant Crystal K. Lawelawe
(Defendant Lawelawe) failed to appear at a scheduled court
proceeding and the District Court entered the Forfeiture Judgment
for $50,000 against SBB. However, after issuance and service of
a bench warrant, Defendant Lawelawe was returned to custody the
same day, on March 6, 2019.
          Here, SBB is the surety for purposes of HRS § 804-51
because SBB is identified as the surety on the bond. See State
v. Nelson, 140 Hawai#i 123, 136, 398 P.3d 712, 725 (2017)
(holding that the surety of a bond for purposes of HRS § 804-51
is the party identified as the surety on the bond). Thus, the
thirty-day search period commenced upon service of notice to SBB
that the Forfeiture Judgment had been entered. See HRS § 804-51.
Given that there is no dispute that Defendant Lawelawe was back
in custody on the same day that she failed to appear in court,
good cause exists for execution not to issue on the Forfeiture
Judgment. See Camara, 81 Hawai#i at 331, 916 P.2d at 1232.
Thus, SBB would be entitled to have the Forfeiture Judgment set
aside, provided that it timely filed its Motion to Set Aside
within thirty days of receiving notice of the Forfeiture
Judgment.
          It is not clear when SBB received notice of the
Forfeiture Judgment. The record reflects a "proof of mailing" by
the District Court of a Notification of Bail Bond Forfeiture to,
inter alia, SBB on March 15, 2019, via certified mail. The
record also contains a signed mailing receipt which, on its face,
indicates delivery to SBB on April 21, 2019, although the
document was filed in the District Court on April 2, 2019.
          On April 18, 2019, SBB filed its Motion to Set Aside.
The declaration of SBB's counsel attached thereto states that

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


notice was received on March 19, 2019. The Motion to Set Aside
was timely if SBB was served with notice of the Forfeiture
Judgment no more than thirty days prior, i.e., by March 19, 2019.
Given the record in this case, it is unclear when SBB was
actually served with notice of the Forfeiture Judgment, although
there is nothing in the record that appears to indicate that SBB
was served with notice at any time prior to March 19, 2019.
           In this case, the District Court did not hold a hearing
on SBB's Motion to Set Aside and did not make any findings,
including as to the date of service on SBB of the Forfeiture
Judgment. Given this record, we will vacate the 4/26/19 Order
and remand for further appropriate proceedings on the Motion to
Set Aside.
           Therefore, IT IS HEREBY ORDERED that the Order Denying
Motion to Set Aside Bail Forfeiture, entered April 26, 2019, in
the District Court of the First Circuit, Honolulu Division, is
vacated. This case is remanded to the District Court for further
proceedings consistent with this Summary Disposition Order.
           DATED: Honolulu, Hawai#i, February 18, 2021.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Anthony T. Fujii,
for Real Party in Interest-           /s/ Keith K. Hiraoka
Appellant.                            Associate Judge

Loren J. Thomas,                      /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney,          Associate Judge
for Plaintiff-Appellee.




                                  4